EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 9-10 and 19-20.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-10 and 19-20 directed to species non-elected without traverse.  Accordingly, claims 9-10 and 19-20 have been cancelled.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2010/0067651) discloses a method for setting an X-ray intensity using a structured (82) anode (70), comprising: providing an X-ray tube (60) including a structured (82) anode (70), the structured anode including a first anode structure (82) and a second anode structure (82); and aligning an electron beam (66) of the X-ray tube to the first anode structure or to the second anode structure thereby setting the X-ray intensity. The prior art (e.g., US 2004/0208288) also discloses providing an X-ray tube including a structured anode (pars. 2-4), the structured anode including a first anode microstructure and a second anode microstructure (fig. 20).  Furthermore, the prior art (e.g., US 6222907) discloses providing, in a controller (32), a first X-ray intensity number and a second X-ray intensity number (fig. 3); determining a first X-ray intensity setpoint in the controller according to a patient undergoing an imaging scan (abstract); selecting, in the controller, the first X-ray intensity number or the second X-ray intensity number as a first setpoint X-ray intensity number, according to the first X-ray intensity setpoint determined (abstract and fig. 3).  
However, the prior art fails to disclose or fairly suggest a method for setting an X-ray intensity using a structured anode, comprising: providing, in a controller, a first X-ray intensity number according to the first anode microstructure and a second X-ray intensity number according to the second anode microstructure; and aligning an electron beam of the X-ray tube to the first anode microstructure or to the second anode microstructure according to the first setpoint X-ray intensity number selected for generating the X-rays, thereby setting the X-ray intensity, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884